ORDER

PER CURIAM.
Terrell Hughes (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying without an evidentia-ry hearing his Rule 24.035 motion for post-conviction relief.. Movant claims the motion court clearly erred in denying his claim that plea counsel provided ineffective assistance by misadvising him in regard to the sentencing guidelines.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 8416(b).